DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This paper is in response to papers filed 6/25/2021. Currently, claims 1 and 3-10 are pending. 
The Examiner notes that the amended claims filed 6/25/2021 do not reflect amendments to the most recent claim set. Applicant filed amended claims on 3/17/2021, which were entered in this case. The most recently amended claims amended the claims filed 1/16/2019, rather than the claims filed 3/17/2021. In the interest of compact prosecution, the claims filed on 6/25/2021 have been examined.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The objection to the drawings is withdrawn.
Applicant has submitted replacement Tables 1 and 2. The objection to the specification is withdrawn.
The improper Markush group rejection is withdrawn in view of the amendment to claim 1 to remove any reference to HER2.
The rejection under 35 USC §101 is withdrawn due to amendment of claim 1 adding a treatment step.
The rejection under 35 USC §112 is withdrawn in view of the amendments to the claims.  
The rejection under 35 USC §102 over Bibi et al. is withdrawn in view of the amendment of claim 1 adding a treatment step.

Priority
	This application was filed on 1/16/2019 and claims priority to KR10-2018-0005488 filed on 1/16/2018. Applicants did not submit a certified translation of the priority document. Therefore Applicant’s claims are entitled to the benefit of the 1/16/2019 filing date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 and 3-7 are indefinite over the recitation. “said patient having 2 copies of the CRKL gene in a biological sample of the patient”. “said patient having 2 copies of the CRKL gene” lacks proper antecedent basis. The claim previously refers to “a patient” and “a HER2-positive gastric cancer patient”. The claims does not refer to “said patient having 2 copies”. This rejection could be easily overcome by adding a “detecting 2 copies of the CRKL gene in the biological sample from the HER2-positive gastric cancer patient” prior to the administering step.  
Claim 7 contains a reference to step (b) of claim 1, but there is no step (b) in claim 1. This limitation lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. J. Clin. Oncology (2017) 35:15, 2017 ASCO Annual Meeting, Abstract (hereinafter “Lee”).
Lee teaches a method for treating patients with HER2+ gastric cancer. Lee teaches obtaining samples from 32 patients. Lee teaches a biomarker study was conducted with cfDNA NGS, necessarily extracting DNA from the samples. Lee teaches CRKL amplification (increased copy number) on one patient out of the 32 studied. Lee does not teach amplification of the other 32 patients, thus indicating normal CRKL levels (2 copies) in the 31 other patients involved in the study. Lee teaches evaluating the efficacy of a combined lapatinib and CapeOx treatment. Lee teaches complete response in 7 patients, demonstrating administering a therapeutically effective amount of treatment. 
Regarding claims 5 and 6, Lee teaches out of 32 patients, 10 primary-metastasis paired samples were obtained. Lee teaches a study was conducted by IHC and cfDNA NGS. Such samples would necessarily be tissue or blood.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Annals of Oncology (2018) 29, 1037-1048 (hereinafter “Kim”).
		As noted above, Applicants did not submit a certified translation of the priority document. Therefore Applicant’s claims are entitled to the benefit of the 1/16/2019 filing date.
Kim teaches a method for treating patients with HER2+ gastric cancer. Kim teaches performing NGS with tumor and blood samples of 32 patients (Kim, Abstract). 


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 30, 2021